Per Curiam.
It is ordered that the writ be denied and the proceeding dis*616missed for the reason that it has long- been the established law of this state that a defendant in a criminal case has no right to file an affidavit disqualifying a district judge presiding in such criminal cause for imputed bias or prejudice under the provisions of subdivision 4, section 93-901, R. C. M. 1947, or any other provision of the codes. See State ex rel. Dunn v. District Court, 55 Mont. 618, 185 Pac. 774; State ex rel. Houston v. District Court, 61 Mont. 558, 202 Pac. 756.
Proceedings dismissed.